FILED

U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF TENN.
MIDDLE DISTRICT OF TENNESSEE ,
NORTHEASTERN DIVISION JUL 12 2021
UNITED STATES OF AMERICA )
| ) No 2200005 yr
V. ) DEPUTY CLERK
) 18 U.S.C, § 242
MICHAEL HARVEL ) 18 U.S.C. § 1201 (a)
INDICTMENT
THE GRAND JURY CHARGES:

At all times material to this Indictment:

Introduction

1. MICHAEL HARVEL was an employee of Cumberland County, Tennessee, where
he worked as the Director of the Cumberland County Solid Waste Department.
2. MICHAEL HARVEL’s office was located in the Cumberland County Recycling

Center (hereinafter “Recycling Center”) in Crossville, Tennessee.

3. As part of his official duties with Cumberland County, MICHAEL HARVEL
supervised workers at the Recycling Center, its satellite locations, and several nearby county

landfills.

4, During his tenure, MICHAEL HARVEL supervised dozens of women who served
their community service time at the Recycling Center and/or worked there as paid employees.

5. From approximately 2015 — 2018, the women MICHAEL HARVEL supervised at
the Recycling Center included: Victim 1, Victim 2, Victim 3, Victim 4, Victim 5, Victim 6, and
Victim 7.

Paragraphs 1-5 are hereby incorporated by reference into the counts set forth below.

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 1 of 6 PagelD #: 4

 
COUNT ONE

In or around July 2017, in the Middle District of Tennessee, MICHAEL HARVEL, while
acting under color of law, willfully deprived Victim 1, a person known to the Grand Jury, of the
right, secured and protected by the Constitution and laws of the United States, to be free from the
deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL confined Victim 1 in a locked room at a county facility and,
against her will, physically pushed her onto a table, fondled her breasts, and forced her to touch his
genitals. The offense resulted in bodily injury to Victim 1 and included kidnapping.

All in violation of Title 18, United States Code, Section 242.

COUNT TWO

THE GRAND JURY FURTHER CHARGES:

In or around November 2015, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 2, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL approached Victim 2 in a dark office and, against her will,
physically pushed her onto a desk and penetrated her vagina with his penis. The offense included
aggravated sexual abuse.

All in violation of Title 18, United States Code, Section 242.

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 2 of 6 PagelD #: 5

 
COUNT THREE

THE GRAND JURY FURTHER CHARGES:

In or around December 2015, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 2, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL picked up Victim 2 in his truck under the false pretense that
he needed help with an official county work project, drove her to an isolated landfill, and, against
her will, penetrated her vagina with his penis. The offense included kidnapping.

All in violation of Title 18, United States Code, Section 242.

COUNT FOUR

THE GRAND JURY FURTHER CHARGES:

In or around December 2015, in the Middle District of Tennessee, MICHAEL HARVEL,
seized, confined, inveigled, kidnapped, abducted, and carried away and held Victim 2, a person
known to the Grand Jury, for a reward and otherwise, and used an instrumentality of interstate
commerce in committing and in furtherance of the offense. Specifically, MICHAEL HARVEL
picked up Victim 2 in his truck under false pretenses and drove her to an isolated landfill for the
purpose of sexually assaulting her.

All in violation of Title 18, United States Code, Section 1201.

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 3 of 6 PagelD #: 6

 
COUNT FIVE

THE GRAND JURY FURTHER CHARGES:

In or around July 2017, in the Middle District of Tennessee, MICHAEL HARVEL, while
acting under color of law, willfully deprived Victim 3, a person known to the Grand Jury, of the
right, secured and protected by the Constitution and laws of the United States, to be free from the
deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL approached Victim 3 at the Recycling Center and, against her
will, forced his hands under her clothing and fondled her breasts and put his hands down her pants.

All in violation of Title 18, United States Code, Section 242.

COUNT SIX

THE GRAND JURY FURTHER CHARGES:

In or around December 2017, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 4, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL approached Victim 4 at the Recycling Center and, against her
will, fondled her breasts under her clothing, forced his hands down her pants, and fondled her
buttocks and the outside of her vagina.

All in violation of Title 18, United States Code, Section 242.

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 4 of 6 PagelD #: 7

 
COUNT SEVEN

THE GRAND JURY FURTHER CHARGES:

In or around March 2017, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 5, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL approached Victim 5 at the Recycling Center and, against her
will, fondled her breasts over her clothing and pulled down her pants, exposing her naked buttocks

and vagina.

All in violation of Title 18, United States Code, Section 242.

COUNT EIGHT

THE GRAND JURY FURTHER CHARGES:

In or around December 2017, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 6, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL approached Victim 6 at the Recycling Center and, against her
will, forced his hands between her legs and rubbed her vagina over her clothes.

All in violation of Title 18, United States Code, Section 242.

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 5 of 6 PagelD #: 8

 
COUNT NINE

THE GRAND JURY FURTHER CHARGES:

In or around December 2017, in the Middle District of Tennessee, MICHAEL HARVEL,
while acting under color of law, willfully deprived Victim 7, a person known to the Grand Jury, of
the right, secured and protected by the Constitution and laws of the United States, to be free from
the deprivation of liberty without due process of law, which includes the right to bodily integrity.
Specifically, MICHAEL HARVEL called Victim 7 to his office at the Recycling Center and,
against her will, forced his hands down her pants and groped her buttocks.

All in violation of Title 18, United States Code, Section 242.

A TRUE BILL

GRANDYURYIFOAFPERSON

MARY JANE STEWART
ACTING UNITED STATES ATTORNEY

SARA BETH MYERS
ASSISTANT UNITED STATES ATTORNEY

Mikal Sryree o/pe~ 0

MICHAEL J. SONGER
TRIAL ATTORNEY
CIVIL RIGHTS DIVISION

Case 2:21-cr-00005 Document 3 Filed 07/12/21 Page 6 of 6 PagelD #: 9

 
